Citation Nr: 1204464	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for diabetic retinopathy prior to August 25, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  This matter was previously remanded for further development in July 2010 and January 2011.

In the April 2007 rating decision, the RO granted a 20 percent rating for the Veteran's diabetic retinopathy, effective February 13, 2006.  In an August 2011 rating decision, the RO increased the disability rating to 30 percent, effective August 25, 2010.  In a September 2011 statement, the Veteran indicated that he was satisfied with the 30 percent rating assigned; however, he thought that the rating should be effective February 13, 2006.  The Board views the Veteran's communication in this regard as expressly limiting his appeal to a 30 percent disability rating.  Under these circumstances where there is a clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the Board is not required to consider entitlement to other ratings for that disability.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  Accordingly, the issue on appeal has been recharacterized as set forth on the front page of this decision.  

The Veteran submitted additional evidence that has not been reviewed by the RO.  Nevertheless, the Veteran's representative waived RO consideration of this evidence in a January 2012 informal hearing presentation.  Regardless, in light of the need to remand, the RO will have the opportunity to consider this evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 20 percent prior to August 25, 2010 for his diabetic retinopathy.  The Veteran has been afforded VA examinations in February 2007 and August 2010.  In the January 2011 remand, the Board observed that while the visual field test charts from the August 2010 examination were of record; the graphical representations of the visual fields were not fully interpreted by the examiner in the VA examination report.  Thus, the Board found that the August 2010 VA examination report did not contain sufficient detail for evaluation purposes and remanded the case for interpretation of the visual field charts should be provided by an appropriate specialist.  38 C.F.R. § 4.2; see Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).  The Board also observed that the results of the Goldmann field tests were not interpreted by the February 2007 VA examiner and directed the specialist to also interpret these charts. 

In a February 2011 addendum, the same VA examiner who conducted the August 2010 examination interpreted the Goldmann chart and determined that the right eye showed visual field measurements of 65 degrees temporal, 60 degrees down temporal, 52 degrees down, 45 degrees down nasal, 50 degrees up nasal, 35 degrees up, and 45 degrees up temporal.  The left eye showed visual field measurements of 60 degrees temporal, 65 degrees down temporal, 45 degrees inferior, 35 degrees down nasal, 42 degrees nasal, 35 degrees up nasal, 32 degrees up, and 40 degrees up temporal.  The examiner opined that the Veteran had a mild visual field defect, which was at least as likely as not due to his diabetes as a result of his laser procedures.  She also indicated that he would pass the unrestricted driver's license test in the State of Michigan and there would be no impact on his usual daily activities.  In an April 2011 addendum, she indicated that she had reviewed the claims file.  

Unfortunately, as pointed out by the Veteran's representative in the informal hearing presentation, the examiner did not interpret the February 2007 Goldmann charts as directed in the Board's remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet.App. 268 (1998).  Thus, while the Board regrets further delaying appellate review, this case must be returned to the RO for compliance with the January 2011 remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should have a certified specialist interpret any graphical representations of visual field testing, to include the February 2007 charts.  The results of such testing should be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees.  The specialist should report the extent of the remaining visual field in each of the eight 45 degree principal meridians. 

2.  Thereafter, the AMC/RO should review the claims file.  If any development is incomplete, the AMC/RO should take corrective action before readjudication.  38 C.F.R.  § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


